Citation Nr: 1636362	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for residuals of a nose injury.

3.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

With regard to the Veteran's claim for service connection for a headache disorder, while the RO adjudicated such as entitlement to service connection for migraine headaches, the Board has recharacterized such issue to more broadly encompass his diagnosis of tension headaches.  See Brokowski v. Shinseki, 23 Vet. App. 79   (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In November 2015, the Board remanded the instant claims.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of right ear hearing loss as defined by VA regulations, and the record does not contain a diagnosis of disability prior to the Veteran's filing of a claim.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of residuals of a nose injury, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3.  A headache disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and migraine headaches did not manifest within one year of discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for residuals of a nose injury have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a headache disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty under the VCAA.  Specifically, March 2010 and April 2010 letters, sent prior to the initial unfavorable decision issued in August 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded two VA examinations germane to his claims for service connection in August 2010.  The Board finds the August 2010 VA examinations and accompanying opinions are adequate to decide the issues on appeal, as they were predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a full examination, including an audiological examination for the right ear hearing loss claim.  In this regard, the Board notes that the examination reports failed to reveal current diagnoses referable to the Veteran's claimed right ear hearing loss and residuals of a nose injury.  The Board notes the Veteran's VA treatment records were not obtained until November 2015; however, such records do not provide current diagnoses for such conditions and, thus, no additional VA opinions are warranted.  With regard to the Veteran's claim for service connection for a headache disorder, the Board finds that the etiological opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.

Furthermore, in accordance with the Board's November 2015 remand directives, the AOJ provided the Veteran with a letter in November 2015 in which he was requested to identify or submit any outstanding treatment records referable to his claimed disorders; however, he did not respond.  Additionally, as directed, the AOJ obtained all of the Veteran's VA treatment records in November.  Therefore, the Board finds that the AOJ has substantially complied with the Board's remand orders and no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time 
the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




A.  Right Ear Hearing Loss

The Veteran contends that he currently has right ear hearing loss as a result of noise exposure during service.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to right ear hearing loss.  In this regard, a September 1977 enlistment examination, June 1981 record, June 1983 record, and January 1984 separation examination all indicated normal hearing in the Veteran's right ear; however, such reflect slight threshold shift in the right ear was noted from the date of enlistment to the date of separation.  Furthermore, the Board notes that his DD-214 reflects a military occupational specialty (MOS) of "cannon crewman" for almost 6 years.  As such, the Board finds that, consistent with the circumstances of his service, the Veteran was exposed to noise.   

However, despite the Veteran's in-service noise exposure, his claim must be denied as he does not have a current diagnosis of right ear hearing loss as defined by VA regulations during the pendency of the claim, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of the claim.

In this regard, at the Veteran's August 2010 VA examination, pure tone threshold levels in decibels for his right ear were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
10
10
30

Speech recognition testing was 96 percent in the right ear.

Furthermore, the Veteran's VA treatment records do not reflect a current diagnosis of right ear hearing loss as defined by VA regulations.  

Therefore, based on the foregoing, the Board finds that the Veteran does not have a current right ear hearing loss under 38 C.F.R. § 3.385 as audiometric testing fails to reveal that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater or that the auditory threshold in at least three frequencies are 26 decibels or greater; or that the speech recognition score using the Maryland CNC Test are less than 94 percent.

The Board has considered the Veteran's allegations that he has right ear hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for puretone thresholds or speech recognition scores that fail to meet the required minimum puretone thresholds and speech recognition scores listed in the regulation.

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of right ear hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of right ear hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's right ear hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of right ear hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for right ear hearing loss is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  Therefore, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Residuals of a Nose Injury

The Veteran contends that, during active service in Germany, he received a broken nose during a training exercise and has had trouble breathing ever since.

The Veteran's service treatment records reflect that in October 1979 he complained of a possible fractured nose which was actively bleeding.  The examiner noted no deviated septum, but swelling was noted over the bridge of the nose.  The examiner diagnosed residuals of a fractured nose.  No other service treatment records indicated complaints or treatment related to the fractured nose, including the January 1984 separation examination.

The Veteran was afforded an August 2010 VA examination.  At such time, he reported that during a training exercise his nose was broken and the doctor set it back, allowing the Veteran to return to duty.  He indicated that when he lies down he has trouble breathing through his nose and also when there is a lot of pollen outside.  The examiner obtained diagnostic tests which revealed no fracture, dislocation, bony lesion, or soft tissue abnormality.  She concluded the Veteran had a normal nose at that time without noted residuals due to a reported nasal fracture.
Furthermore, the Veteran's VA treatment records do not reflect a current diagnosis of residuals of a nose injury.  

Considering all of this evidence, the Board finds that service connection for residuals of a nose injury cannot be established, as the Veteran does not have a current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. See McClain, supra; Romanowsky, supra.  In this regard, the October 1979 service treatment record indicated that the Veteran injured his nose and potentially fractured it.  However, no residuals of the fracture were found upon separation in January 1984, or thereafter.  Therefore, even in consideration of Romanowsky, the record fails to reveal a recent diagnosis of disability prior to the Veteran's filing of the claim. 

Moreover, the Veteran, as a lay person, is not competent to offer to relate his claimed difficulty breathing to his in-service noise injury as he does not possess the requisite specialized knowledge.  In this regard, an opinion addressing such relationship requires knowledge of the impact of past trauma to the nose as well as the administration and interpretation of diagnostic testing so as to assess any residual condition.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion on such  matter.  See Woehlaert, supra.  Therefore, as the competent medical evidence is against the finding that the Veteran has residuals of his in-service nose injury, the Board finds that he does not have a current diagnosis of residuals of a nose injury prior to, or during, the pendency of the claim.  As such, service connection for residuals of a nose injury is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a nose injury.  Therefore, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C.  Headache Disorder

The Veteran contends that, during service while at Fort Bragg in North Carolina, he suffered heat or sun stroke during a training exercise.  He indicated ever since that time he has had migraine headaches about every two to three months.

The Veteran's service treatment records indicate that, in August 1983, he had headaches in his temples which radiated to the top of his head, as well as dizziness when standing up and walking around.  He reported to the examiner that he had vomited 2 days prior and his body ached.  The examiner indicated the condition was viral syndrome.  No other service treatment records indicated complaints or treatment for migraine headaches, including the January 1984 separation examination.

The Veteran was afforded an August 2010 VA examination in connection with his claim.  He reported to the examiner experiencing "real bad migraines" ever since suffering heat stroke while at Fort Bragg.  He reported experiencing headaches every 3 to 4 months, lasting 4 to 5 hours, in the area of his bilateral temples, with throbbing pain.  He further reported that any type of movement makes the headaches worse.  The examiner diagnosed the Veteran with tension headaches.  She noted the headaches reported by the Veteran during the examination did not meet the criteria for migraine headaches.  Furthermore, the Veteran's VA treatment records reflect complaints of two to three severe headaches a year in March 2010, but do not reflect a diagnosis of migraine headaches.  The August 2010 VA examiner opined that the Veteran's tension headaches were not caused or aggravated by his service.  In support of such opinion, the examiner specifically cited to the Veteran's service treatment records, post-service treatment records, and his own statements, and determined that there were no chronic headaches established in military service and no documented continuity of care.

The Board accords great probative weight to the August 2010 VA examiner's opinion regarding the etiology of the Veteran's tensions headaches as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had migraine headaches at any time during, or prior to, the pendency of his claim. See McClain, supra; Romanowsky, supra.  In this regard, the August 1983 service treatment record showed the Veteran suffered from headaches in service with significant symptoms.  However, the diagnosis was viral syndrome.  Thereafter, no diagnosis of migraine headaches was found throughout the record, including the post-service records.  Moreover, while the Veteran is competent to report that he has headaches, he is not competent, as a lay person, to diagnose the specific type of headache as such is a complex medical question involving knowledge of the neurological system.  See Woehlaert, supra.  Therefore, his opinion as to the type of headaches he has is accorded no probative weight. 

Furthermore, the Board acknowledges that the Veteran has asserted that his headaches, diagnosed as tension headaches, are related to his military service.  In this regard, although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters, here, the specific matter of an etiological relationship between the Veteran's current tension headaches and his in-service treatment is a complex medical matter that falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran is not shown to be other than a layperson and is without the appropriate training and expertise.  Hence, such lay assertions from the Veteran have less probative weight than the opinion of the August 2010 VA examiner.

Therefore, the Board finds that the Veteran does not have a diagnosis of migraine headaches during, or prior to, the pendency of the claim, and his current headache disorder, diagnosed as tension headaches, is not shown by the probative evidence of record to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorder is not warranted.
 
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a headache disorder.  Therefore, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for right ear hearing loss is denied.

Service connection for residuals of a nose injury is denied.

Service connection for a headache disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


